Citation Nr: 0532716	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an additional disability stemming from VA treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran/Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
February 1954 and from March 1955 to April 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.  The veteran filed his 
notice of disagreement in February 2002, the RO issued a 
statement of the case in March 2003, and the veteran 
perfected his appeal later that month.  The veteran also 
testified before the undersigned at a May 2005 hearing.


FINDING OF FACT

At the time of his death in July 2005, the veteran had claims 
pending for entitlement to compensation under 38 U.S.C.A. § 
1151 for an additional disability stemming from VA treatment, 
and to reopen a claim of entitlement to service connection 
for a psychiatric disorder.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in July 2005.  When the veteran passed away, 
he had two claims pending.  As a matter of law, veterans' 
claims do not survive their deaths.  Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Therefore, because the 
veteran died while his claims were pending, his claim to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 are now moot.  

As the veteran's claims have become moot by virtue of his 
death, they must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

A discussion about VA's duties to notify and assist 
concerning these claims is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder is dismissed.

The claim for entitlement to compensation under 38 U.S.C.A. § 
1151 for an additional disability stemming from VA treatment 
is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


